    Case: 1:17-cv-05460 Document #: 55 Filed: 10/11/18 Page 1 of 4 PageID #:476



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SHARPE INNOVATIONS, INC.,                          Case No. 1:17-CV-05460

                  Plaintiff,                       Patent Case


       vs.                                         Hon. Virginia M. Kendall

KDDI AMERICA, INC., LOCUS
TELECOMMUNICATIONS, LLC,

                  Defendants.




SHARPE INNOVATIONS, INC.,                          Case No. 1:17-CV-05462

                  Plaintiff,                       Patent Case


       vs.                                         Hon. Virginia M. Kendall

TRACFONE WIRELESS, INC., CVS
HEALTH CORPORATION, AMAZON.COM,
INC.,

                  Defendants.


                                  JOINT STATUS REPORT


       Pursuant to the Court’s March 1, 2018 Minute Entry and Order (Dkt. 47) Granting

Defendant TracFone Wireless, Inc.’s Motion to Stay pending inter partes review (IPR) of the

patents-in-suit (Dkt. 31), Plaintiff Sharpe Innovations, Inc. (“Sharpe”) and Defendant TracFone

Wireless, Inc. (TracFone) hereby notify the Court that on September 11, 2018, IPR2018-00222




                                               1
    Case: 1:17-cv-05460 Document #: 55 Filed: 10/11/18 Page 2 of 4 PageID #:477



and IPR2018-00225 were terminated by the Patent Trial and Appeal Board, based on Sharpe’s

settlement with Petitioner T-Mobile USA, Inc. (“T-Mobile”).

       Plaintiff Sharpe and Defendant TracFone are engaged in mature discussions to resolve

this matter and respectfully request the stay remain in place so that such negotiations may

continue and, if appropriate, dismissal papers may thereafter be filed with the Court.



Dated: October 10, 2018

                                                     Respectfully submitted,

                                                     /s/ Linda X. Shi
                                                     Linda X. Shi
                                                     MAYER BROWN LLP
                                                     71 South Wacker Drive
                                                     Chicago, Illinois 60606-4637
                                                     Telephone: (312) 782-0600
                                                     Facsimile: (312) 701-7711
                                                     lshi@mayerbrown.com

                                                     Edward D. Johnson*
                                                     Michael A. Molano*
                                                     MAYER BROWN LLP
                                                     Two Palo Alto Square, Suite 300
                                                     3000 El Camino Real
                                                     Palo Alto, California 94306-2112
                                                     Telephone: (650) 331-2000
                                                     Facsimile: (650) 331-2060
                                                     wjohnson@mayerbrown.com
                                                     mmolano@mayerbrown.com

                                                     B. Clayton McCraw (pro hac vice)
                                                     MAYER BROWN LLP
                                                     1221 Avenue of the Americas
                                                     New York, NY 10020
                                                     Telephone: (212) 506-2500
                                                     Facsimile: (212) 262-1910
                                                     cmccraw@mayerbrown.com

                                                     * application for pro hac vice admission
                                                     forthcoming
Case: 1:17-cv-05460 Document #: 55 Filed: 10/11/18 Page 3 of 4 PageID #:478



                                        Counsel for Defendant, Counterclaim-
                                        Plaintiff, TracFone Wireless, Inc.

                                        /s/ Isaac P. Rabicoff
                                        Isaac P. Rabicoff

                                        Kenneth Matuszewski
                                        RABICOFF LAW LLC
                                        73 W. Monroe Street
                                        Chicago, Illinois 60603
                                        Telephone: (773) 669-4590
                                        isaac@rabilaw.com

                                        kenneth@rabilaw.com

                                        Counsel for Plaintiff Sharpe Innovations,
                                        Inc.
    Case: 1:17-cv-05460 Document #: 55 Filed: 10/11/18 Page 4 of 4 PageID #:479




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 10, 2018, I caused a true and correct copy of the foregoing

to be filed and served electronically via the court’s CM/ECF system.

                                                            /s/ ____________
                                                            Isaac P. Rabicoff




                                                4
